Exhibit 99.1 News Release Energy Partners, Ltd. 201 St. Charles Avenue, Suite 3400 New Orleans, Louisiana70170 (504) 569-1875 EPL Provides Operational and Financial Update Production Capability Above Pre-Storm Levels New Orleans, Louisiana, February 20, 2009…Energy Partners, Ltd. (“EPL” or the “Company”) (NYSE:EPL) today provided an update on its production operations and preliminary information on its 2008 results. Production Update The Company reported its current daily production is 16,500 barrels of oil equivalent (“Boe”) per day, with an additional 2,000 Boe per day temporarily curtailed and set to resume production this weekend.EPL’s current production capability of 18,500 Boe per day is above the level immediately prior to the hurricanes last summer of approximately 16,500 Boe per day, and above the average production reported in the first half of 2008 of 15,794 Boe per day.Both the Bluewater and Discovery third-party operated pipelines have been repaired and began accepting EPL’s volumes late January, which led to the majority of the recent volume increment. The Company has approximately 1,750 Boe per day of primarily non-operated shut-in production that is partner dependent; the exact timing of restoration of these volumes is not yet certain.
